                        Case 1:21-mj-00280-RMM Document 7 Filed 03/08/21 Page 1 of 1



AO 442 (Rev. 11111) Arrest Warrant



                                                                   UNITED STATES DISTRICT COURT
                                                                                                                          for the

                                                                                                             District     of Columbia

                        United States of America
                                    v.                                                                                      )
                         Jessica Louise Bustle
                                                                                                                            )          Case No.     L \ -'(\j-
                                                                                                                            )
                                                                                                                            )
                                                                                                                            )
                                                                                                                            )
                                          Defendant


                                                                                                    ARREST WARRANT
To:          Any authorized law enforcement officer


             YOU ARE COMMANDED                                                to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)
                                                                 Jessica Louise Bustle
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                    0 Superseding Indictment                                                      0 Information           0 Superseding Information                11: Complaint
o     Probation Violation Petition                                           0 Supervised Release Violation Petition                                  0 Violation Notice               0 Order of the Court

This offense is briefly described as follows:

 18 U .S.C. § 17S2(a)(l)                        - Knowingly                           Entering            or Remaining            in any Restricted     Building       or Grounds
 Without Lawful Authority,
 18 U.S.C. § 17S2(a)(2)                         - Knowingly                           Engaging              in Disorderly           or Disruptive    Conduct      in Restricted         Building
 or Grounds,
 40 U.S.C. § S104(e)(2)(D)                                - Violent Entry and Disorderly                                        Conduct    on Capitol Grounds,
 40 U.S.C. § Sl04(e)(2)(G)                                - Parading,                     Demonstrating,                 or Picketing      in Capitol Buildings.           P
Date:              03/04/2021
                                                                                                                                                       Issuing officer's   Signature


City and state:                                      Washington, D.C.                                                                 Robin M. Meriweather             U.S. Ma
                                                                                                                                                        Printed name and title


                                                                                                                         Return

            This warrant wa~ received on                                     (.dale)       __ 3_0--,lf,,-/-=~::;____,t          , and the person was arrested on (dale)                3;1 .21
at   (city and state)    ---==t:.:.(_1 ..:..~_,_"'....::.....:V---l-_--j,}---I--J..,---                       _



Date:     _~3/_,_1-1-./J,.<-4t~
                                                                                                                                                    SA John Y. Nagashima, FBI

                                                                                                                                                        Printed name and title
